Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 1 of 25 PageID #:1




                 IN THE UNITED DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION
Jodi Mair,                                    )
individually                                  )
and on behalf of all persons                  )
similarly situated                            ) CASE NO 19 CV 8107
as class representative under                 )
Illinois Law and/or as                        )
members of the Collective as permitted        )
under the Fair Labor Standards Act;           )
                                              )
                              Plaintiff,      )
             vs.                              )
EarthMed., LLC.,                                    )
                                              )     JURY TRIAL DEMANDED
                                              )           ON ALL COUNTS
                              Defendant.      )


              CLASS AND COLLECTIVE ACTION COMPLAINT


NOW COMES the Plaintiff, Jodi Mair, individually and on behalf of all others

similarly situated, as a class representative, by and through her undersigned counsel of

record, upon personal knowledge as to those allegations in which she so possesses and

upon information and belief as to all other matters, pursuant to §216(b) of the Fair

Labor Standards Act (hereinafter “FLSA”), the Illinois Minimum Wage Law 820

ILCS 105/1 et seq (hereinafter “IMWL” ) and the Illinois Wage Payment and

Collection Act 820 ILCS 115/1 et seq. (IWPCA) and brings this cause of action

against Defendant Earth Med., LLC., and in so doing states the following:



                            NATURE OF THE ACTION

       1.   Plaintiff, Jodi Mair alleges individually and on behalf of herself and other

               similarly situated current, former and future employees of the
                                         1
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 2 of 25 PageID #:2




             Defendant, (Hereinafter references to “Plaintiff” are inclusive of both

             Individual Plaintiff and those employees that are similarly situated to

             the Individual Plaintiff) that she, under both federal and state wage

             laws, is entitled to be paid time and half for all hours worked over forty

             (40) hours per week.

      2.   Plaintiff also brings a claim for wage retaliation, Plaintiff asked for her

             owed overtime wages, and was fired for those requests the very next

             day. This is a violation of the FLSA and IMWL anti-retaliation

             provisions.

      3.     This action is brought as a class action pursuant to the Illinois

             Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”) and Illinois

             Wage Payment and Collection Act 820 ILCS 115/1 et seq. (West

             2002)) (“IWPCA” ).

      4.     This action is also brought as a collective action under the Fair Labor

             Standards Act (“FLSA”), 29 U.S.C. §§ 201, 207 and 216(b) to recover

             unpaid wages for overtime pay and/or minimum wage pay due to the

             above described policy and procedures of the Defendants for three

             years prior to this filed complaint and/or Plaintiff ask the court to toll

             the claims, as Defendants failed to post proper postings of wage

             information and/or mislead employees regarding their wage rights.

      5.     Plaintiff’s federal FLSA claims are brought as “opt-in” collective

             action claims pursuant to the FLSA; state law and common law claims

             are brought as a conventional class action.



                                         2
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 3 of 25 PageID #:3




      6.    Plaintiff, in her class claims, request injunctive and declaratory relief,

            and compensation and credit for all uncompensated work required,

            suffered, and/or permitted by Defendants, liquidated and/or other

            damages as permitted by applicable law, restitution and payment of all

            benefits Defendant obtained from their unlawful business practices and

            attorneys’ fees and costs.

                       JURISDICTION AND VENUE

      7.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1331

            and 1337 and supplemental jurisdiction over Plaintiff’s state law claims

            pursuant to 28 U.S.C 1332 and 1367. This Court has subject matter

            jurisdiction pursuant to 28 U.S.C. 1331 based on 29 U.S.C. 216(b)

            known as the Fair Labor Standards Act.

      8.    This court has supplemental jurisdiction over Plaintiff’s state law

            claims pursuant to 28 U.S.C 1332 and 1367 and Plaintiff seeks

            application of the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq.

            (“IMWL”)Illinois Wage Payment and Collection Act 820 ILCS 115/1

            et seq. (West 2002))(“IWPCA” ).

      9.    The Court is authorized to issue a declaratory judgment.

      10.   Venue is proper in this Court.

      11.   Defendant does business and is a resident of this District and Division

            of Federal Court.

                      FACTS REGARDING THE PLAINTIFF

      12.   Plaintiff, Jodi Mair, is a resident of the State of Illinois and a former

            employee of the Defendant corporation.
                                         3
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 4 of 25 PageID #:4




                            DEFENDANT CORPORATE FACTS

      13.   Defendant is a corporation or business which does business in Illinois.

      14.   Earth Med is located at 852 S. Westgate St. Addison, IL 60101.

      15.   Earth Med is licensed by the State of Illinois as a medical cannabis

            dispensary, which is regulated by The Illinois Department of Financial and

            Professional Regulation, Division of Professional Regulation under the

            Illinois Compassionate Use of Medical Cannabis Pilot Program Act, 410

            ILCS 130/1 et seq.,



      16.   Earth Med retail location and where Plaintiff worked is located at 852

            South Westgate, Addison ILL 60101.

      17.   Defendant employs a staff of approximately eighteen (18) current

            employees of which 80% (15-17 employees) work overtime hours of

            work most weeks and a small number of part time employees.

      18.   Defendant has operated at the current location for approximately four

            years, employing hundreds of employees over that period of time, due

            to normal “turnover” of employees.

      19.   Plaintiff estimates that more than 150 employees work for Defendants

            during the relevant period of time of three or four years.


                                        JURISDICTION


                        JURISDICTION BASED ON GROSS SALES

                     DEFENDANT GROSS SALES EXCEED $500,000




                                         4
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 5 of 25 PageID #:5




      20.   Defendant corporation operates a medical cannabis dispensary facility

            located in Addison, Illinois.

      21.   Defendant operations exceed sales of $500,000.00.

      22.   Defendants sales exceed $500,000 is demonstrated by the following:

            a. Defendant operates a retail location employing a large number of

                employees, with a total work force believed to over 18-20

                employees at any one time.

            b. Plaintiff is aware that Defendant’s monthly sales are approximately

                $200,000 per month, thus the Defendant’s gross sales are well over

                a million dollars each year.

            c. Defendant also engages in commerce, by sales of related products

                such as smoking materials, such as pipes, papers and other items

                that traveled in commerce from one state to another.

            d. Defendant also engages in commerce by sales of “edibles” which

                are food items containing marijuana or its by-products; while the

                marijuana is grown in Illinois the food products contain items, such

                as coco, nuts, flour, and other food products from outside the state

                of Illinois.

            e. Defendant also engages in commerce in that the reporting software

                used by Plaintiff is not a product of the state of Illinois.



              ADDITIONAL JURISDICTION IS ESTABLISHED VIA

               ENGAGEMENT IN COMMERCE BY DEFENDANT



                                          5
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 6 of 25 PageID #:6




         DEFENDANT IS AN ENTERPRISE THAT REGULARLY AND
       RECURRENTLY HAVE AT LEAST TWO EMPLOYEES ENGAGED
                          IN COMMERCE


                      AND/OR INDIVIDUAL FLSA JURISDICTION

      23.   Defendant is an enterprise that regularly and recurrently have at least

            two employees engaged in commerce.

      24.   Defendant is an enterprise that regularly and recurrently have at least

            two employees engaged in commerce, this engagement in commerce

            includes but is not limited to the sale of retail items to customers of the

            retail store and/or the general public.

      25.   The Defendants offer retail items which were initially purchased by

            Defendant, transported to the Defendant retail locations, stored on the

            Defendant premises, placed on retail shelfs within the Defendant

            locations, offered as items for resale to the ultimate customers, and

            finally sold by Defendant to customers in the Defendant’s retail

            location, including sales of those retail items by Plaintiff.

      26.   Sales of the retail items is not inconsequential rather are thousands of

            dollars a month.

      27.   "all of the employer's employees are covered under [FLSA] as long as

            at least some handle, sell, or otherwise work on goods or materials that

            have been moved in or produced for commerce." Jones v. E. Brooklyn

            Security Services Corp., No. 11-CV-1021, 2012 WL 3235784, at *4

            (E.D.N.Y. Aug. 7, 2012) (quoting 29 U.S.C. § 203(s)(1)(A)).




                                         6
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 7 of 25 PageID #:7




      28.      Courts have found this element satisfied where employees "merely

               handled supplies or equipment that originated out-of-state." Rodriguez

               v. Almighty Cleaning, Inc., 784 F.Supp.2d 114, 354*354 120

               (E.D.N.Y.2011). Enterprise coverage "applies so long as some of the

               employees wear uniforms or use items such as radios, books,

               flashlights, clipboards, brooms, bags, and cleaning supplies that have

               moved in interstate commerce." Archie v. Grand Cent. P'ship, 997

               F.Supp. 504, 531-32 (S.D.N.Y.1998) (listing cases)).

      29.      Here Plaintiff used computers, bags, pipes, papers and cleaning

               supplies that moved in interstate commerce.

      30.      Here Plaintiff directly sold items that traveled in commerce including

               edibles and paraphernalia.



                 CLASS AND COLLECTIVE ACTION ALLEGATIONS

               A.      Class Allegations under IMWL


      31. Plaintiff brings state wage law claims, pursuant to the Illinois Minimum

            Wage Law (IMWL) 820 ILCS 105, as individual and class action. The

            IMWL Class is defined as all current, former and future employees of

            Corporate Defendant not paid overtime wages at an overtime rate of pay

            thereby denying the IMWL class owed overtime wages and/or payment of

            the proper overtime rate.

      32. Plaintiff’s IMWL Class includes claims for all owed wages due for three

            (3) years prior to the filling of this complaint and until a judgment is

                                            7
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 8 of 25 PageID #:8




            entered in this case (the “Class” and “Class Period,” respectively)

            (hereinafter, “Plaintiff” or “Plaintiffs” refers to both Named Plaintiff and

            the IMWL Class).



      33.      Excluded from the Class are Defendant’s legal representatives,

        officers, directors, assigns, and successors, or any individual who has, or

        who at any time during the Class period has had, a controlling interest in

        Defendant; the Judge to whom this case is assigned and any member of the

        Judge’s immediate family; and all persons who will submit timely and

        otherwise proper request for exclusion from the Class and/or all properly

        salaried employees of Defendant.

      34.      Numerosity: The persons in the Class identified above are

        geographically diverse and so numerous that joinder of all members is

        impracticable. Although the precise number of such persons is unknown, the

        facts on which the calculation of that number are presently within the sole

        control of Defendant. Upon information and belief, there are hundreds of

        members of the Class based upon the fact that during the Class Period the

        Defendant employed from 50-100 employees. The numerosity is also

        demonstrated by the DEFENDANT having a work force of 18-20 employees

        at any one time and due to the high “turnover” of these positions the number

        of potential class members is increased substantially. It is estimated that

        there are at least 200 persons in the IMWL Class.

      35.        Commonality: There are numerous questions of law and fact

        common to the Class that predominate over any questions affecting only
                                           8
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 9 of 25 PageID #:9




        individual members. The questions of law and fact common to this Class

        that predominate over any question solely affecting individual members of

        the Class, including but are not limited to:

             a. whether the Defendant employed Plaintiff and the Class within the

                 meaning of the IMWL.

             b. what proof of hours worked is sufficient where employers fail in

                 their duty to maintain time records

             c. whether the Plaintiff and the Class were paid overtime wages

                 pursuant to the overtime provisions of the IMWL

             d. whether Defendant’s engaged in a continuing policy, pattern or

                 practice of failing to pay all overtime wages at the proper rate of

                 pay which includes all compensation;

      36.    Typicality:    The claims of Representative Plaintiff are typical of the

             IMWL Class.

      37.     Adequacy: Representative Plaintiff will fairly and adequately

             represent the interests of the IMWL Class.

      38.    Superiority: A class action is superior to other available methods for

             their fair and efficient adjudication of the controversy – particularly in

             the context of wage and hour litigation, where individual Plaintiff lack

             the financial resources to vigorously prosecute separate lawsuits in

             Court against corporate Defendant like Defendant.

      39.    The Defendant has acted or refused to act on grounds generally

             applicable to the class, thereby making appropriate final injunctive



                                          9
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 10 of 25 PageID #:10




             relief or corresponding declaratory relief with respect to the class as a

             whole.

       40.   A class action is superior to other available methods for the fair and

             efficient adjudication of the controversy – particularly in the context of

             this litigation where no individual employee can justify the

             commitment of the large financial resources to vigorously prosecute a

             lawsuit in Federal Court against the corporate Defendant.

       41.   The Defendant has acted or has refused to act on grounds generally

             applicable to the Class, thereby making appropriate final injunctive

             relief or corresponding declaratory relief with respect to the class as a

             whole.

       42.   IMWL violation claims are brought and maintained as a class for all

             IMWL claims asserted by the Plaintiff.

       43.   The Defendant has acted or refused to act on grounds generally

             applicable to the class, thereby making appropriate final injunctive

             relief or corresponding declaratory relief with respect to the class as a

             whole.

       44.   A class action is superior to other available methods for the fair and

             efficient adjudication of the controversy – particularly in the context of

             this litigation where no individual employee can justify the

             commitment of the large financial resources to vigorously prosecute a

             lawsuit in against the corporate Defendant.

       45.   The Defendant has acted or has refused to act on grounds generally

             applicable to the Class, thereby making appropriate final injunctive
                                        10
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 11 of 25 PageID #:11




             relief or corresponding declaratory relief with respect to the class as a

             whole.


       B. The FLSA Collective Action



       46.   Plaintiff brings claims for relief for violation of the FLSA as a

             collective action pursuant to Section 16(b) of the FLSA (29 U.S.C. §

             216(b)), on behalf of all employees of DEFENDANT who were, are, or

             will be employed by DEFENDANT during the period of three (3) years

             prior to the date of commencement of this action through the date of

             judgment in this action, who were not compensated at one-and-one-

             half times the regular rate of pay for all work performed in excess of

             forty (40) hours per work week and/or payment of the proper overtime

             rate.

       47.   FLSA violation claims are brought and maintained as an “opt-in”

             collective action pursuant to § 16(b) of FLSA, 29 U.S.C. § 216(b), for

             all FLSA claims asserted by the Plaintiff, since the FLSA claims of the

             Plaintiff are similar to the FLSA claims of all hourly employees

             employed by Defendants.

       48.   Defendant is liable for improperly compensating Plaintiff and FLSA

             Collective under the FLSA, and as such notice should be sent to the

             FLSA Collective. There are numerous similarly situated current and

             former employees of DEFENDANT who have been denied proper

             payment of the overtime wages. These current, former and future

                                        11
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 12 of 25 PageID #:12




             employees would benefit from the issuance of a court supervised notice

             of the present lawsuit and the opportunity to join in the present lawsuit.

             The similarly situated employees are known to Defendant and are

             readily identifiable through Defendant’s records.



                            STATEMENT OF FACTS

       A.      DEFENDANT policies and procedures and Compensation Practices fail to
               pay overtime wages for overtime work hours and/or pay proper overtime
               rate of pay to the Plaintiff, Class and Collective


       49.   Plaintiff was employed by DEFENDANT as an hourly employee.

       50.    Plaintiff worked hours of work beyond forty, but for which Defendant

             failed to pay overtime at the proper and correct rate of pay.

       51.   Plaintiff worked as an hourly non-exempt employee.

       52.   Plaintiff was paid $15.00 per hour of those hours paid as a base rate of

             pay.

       53.   Plaintiff was not paid any overtime wages at any time as Defendant

             claimed to be exempt from paying overtime wages.

       54.   Plaintiff also brings a claim for theft of her tips.

       55.   Defendant takes from the Plaintiff (and class) tips paid by the

             customers, intended to be retained by staff, for their own profits.

                       WEEK BY WEEK ALLEGATIONS

       56.   As some District Court Judges require allegations that demonstrate a
             FLSA overtime and/or minimum wage claim, on a weekly basis,
             Plaintiff provides the following allegations.
       57.   Plaintiff worked 99.75 hours in the weeks of 9/16/19 to 9/30/19 and

                                          12
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 13 of 25 PageID #:13




                was not paid overtime rate of pay for her overtime hours for this week.
       58.      This practice of separate payrolls results in failures to pay overtime at
                all, and failure to pay at the proper rate of pay.
       59.      The failure to pay proper rate applies to all employees of Defendant, in
                a similar manner as it deprived Plaintiff of overtime wages.



       60.      The Defendant’s unlawful conduct was and is not inadvertent, de

                minimis, isolated or sporadic, but widespread, repeated and part of a

                pattern and practice of conduct affecting all Defendant’s employees.

       61.      Defendant’s consented, were knowledgeable of that they were paying

                the overtime rate of pay incorrectly.

       62.      Plaintiff is paid on an hourly pay rate and is classified as “non-exempt”

                employee by Defendant.

       63.      Plaintiff and the class employees were not paid the proper rate of

                overtime wages.

       64.      This is a FLSA violation because the Plaintiff works beyond forty (40)

                hours, thus Plaintiff is owed time-and-half of her regular pay for ALL

                hours beyond 40.

       65.      Further this also a violation of the Plaintiff’s rights under Illinois

                Minimum Wage law and Illinois over-time wage law and IWPCA.

       66.      The FLSA defines the "regular rate" as all remuneration for

                employment paid to or on behalf of the employee, before any

                deductions from wages are made. (See 29 U.S.C. §207(e); 29 C.F.R.

                §778.109.)

             DEFENDANTS’s Actions were Willful, Knowledgeable and/or Had
                               Reckless Disregard
                                    13
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 14 of 25 PageID #:14




                                         for FSLA Regulations


       67.   DEFENDANT required and permitted Plaintiff, the Class, and the

             FLSA Collective, to work more than 40 hours in a week.

             DEFENDANT did not pay Plaintiff, the Class, and the FLSA

             Collective the proper overtime rate for all overtime hours.

       68.   DEFENDANT unlawful conduct has been uniform, widespread,

             repeated and consistent.

       69.   Defendant’s willful violations are especially demonstrated by their

             knowledge that its employees were not paid the correct rate of pay.

       70.   All allegations and claims alleged herein should be read in the

             alternative, to the extent such an interpretation is necessitated by law

             and permitted under Federal Law, Illinois Law and other state laws.

       71.   All allegations plead herein are plead with personal knowledge as to

             those allegations to which Plaintiff has such knowledge and based

             upon “information and belief” as to all other allegations.

                           FIRST CLAIM FOR RELIEF
                   Individual and Class Action Against Defendants
                   Under the Illinois Minimum Wage Law “IMWL”


       72.   Plaintiff   realleges and incorporate by reference all the preceding

             paragraphs, as if fully set forth herein.

       73.   Plaintiff was an employee of the Defendant pursuant to the IMWL.

       74.   Plaintiff was employed by DEFENDANT as an employee.




                                          14
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 15 of 25 PageID #:15




       75.   It is and was at all relevant times, a policy of DEFENDANT to pay its

             employees at an overtime rate of pay for overtime hours worked by

             Plaintiff and class.

       76.   It is a policy, procedure and job requirement of Defendant employees

             to pay its employees at an overtime rate of pay via its no overtime pay

             policy.

       77.   The Defendant unlawful conduct was and is not inadvertent, de

             minimis, isolated or sporadic, but widespread, repeated and part of a

             pattern and practice of conduct affecting most if not all of the

             Defendant’s employees.

       78.   As a result of the foregoing, Plaintiff and members of the Class have

             been damaged in an amount to be determined at trial.

       79.   Illinois law contains a three-year statute of limitations regardless of

             whether the violation was willful. 820 ILCS 105/12(a).

                            SECOND CLAIM FOR RELIEF

              On Behalf of Plaintiff and All Opt-In Employees
                            Against Defendant
                           As a Collective Action
                  (FLSA Claims, 29 U.S.C. § 201 et seq.)


       80.   Plaintiff realleges and incorporates by reference all the preceding

             paragraphs, as if fully set forth herein.

       81.   The Collective claims include all plead claims found in this complaint

             which fall within the coverage of FLSA.

       82.   The Collective claims include all employees which Defendant has

             failed to pay at an overtime rate of pay and or minimum wages.
                                          15
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 16 of 25 PageID #:16




       83.   At all relevant times, Defendant has been, and continues to be, an

             “employer” engaged in interstate commerce and/or in the production of

             goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203.

             At all relevant times, Defendant has employed, and continues to

             employ, “employee[s],” including the Plaintiff, and each of the

             members of the FLSA Opt-Ins, that have been, and continue to be,

             engaged in interstate “commerce” within the meaning of the FLSA, 29

             U.S.C. § 203. At all relevant times, Defendant has had gross operating

             revenues in excess of Five Hundred Thousand and no/100 Dollars

             ($500,000.00).

       84.   At all relevant times, Defendant has engaged, and continue to engage,

             in a willful policy, pattern, or practice of requiring their employees,

             including the Plaintiff and members of the prospective FLSA Class, to

             work in excess of forty (40) hours per week without compensating such

             employees to pay its employees at an overtime rate of pay which does

             not include the added compensation earned as commissions or earned

             bonuses.

       85.   At all relevant times, the work performed by hourly wage employees

             including the Plaintiff and prospective FLSA Opt-Ins, employed at

             Defendant were, and continue to be, required or permitted by

             Defendant, for the benefit of Defendant, directly related to such

             employees’ principal employment with Defendant, and as an integral

             and indispensable part of such employees’ employment of Defendant.



                                       16
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 17 of 25 PageID #:17




       86.   As a result of the Defendant willful failure to record or compensate its

             employees – including Plaintiff and members of the prospective FLSA

             Class – employed by Defendant for all hours worked, Defendant has

             violated, and continues to violate, the maximum hours provision of the

             FLSA, 29 U.S.C. § 207(a)(1), and § 215(a).

       87.   As a result of the Defendant’s willful failure to record, report, credit,

             and/or compensate its employees employed by Defendant, including

             the Plaintiffs and members of the prospective FLSA Class, Defendant

             has failed to make, keep and preserve records with respect to each of

             their employees sufficient to determine the wages, hours and other

             conditions and practices of employment in violation of the FLSA,

             including 29 U.S.C. §§211(c) and §§ 215(a).

       88.   The foregoing conduct, as alleged, violated the FLSA, 29 U.S.C. §§

             201 et seq.

       89.   Plaintiff, on behalf of herself and all FLSA Opt-Ins, seek damages in

             the amount of their respective unpaid compensation, plus liquidated

             damages, as provided by the FLSA, 29 U.S.C. § 216(b), and such other

             legal and equitable relief as the Court deems just and proper.

       90.   Plaintiff, on behalf of herself and all FLSA Opt-Ins, seek recovery of

             attorneys’ fees and costs of action to be paid by Defendant, as provided

             by the FLSA, 29 U.S.C. § 216(b).

       91.   Plaintiff has consented to be a party to this action, pursuant to 29

             U.S.C. § 216(b).



                                        17
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 18 of 25 PageID #:18




       92.    At all times relevant to this action, Plaintiff and all FLSA Opt-Ins were

              employed by Defendant within the meaning of the FLSA.

       93.    At all times relevant to this action, Plaintiff and all FLSA Opt-Ins were

              engaged in commerce and/or the production of goods for commerce

              and/or Defendant were an enterprise engaged in commerce or in the

              production of goods for commerce within the meaning of 29 U.S.C. §§

              206(a) and 207(a).

       94.    Due to Defendant’s FLSA violations, Plaintiff and all FLSA Opt-Ins

              are entitled to recover from Defendant their unpaid compensation, an

              additional equal amount as liquidated damages, additional liquidated

              damages for unreasonably delayed payment of wages, reasonable

              attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b)§

              6 of the Fair Labor Standards Act, 29 U.S.C.A. § 206, 9 FCA title 29, §

              206, provides that every employer shall pay to each of his employees

              who is engaged in interstate or foreign commerce or in the production

              of goods for such commerce, wages at specified hourly rates.

                             95.     PRAYER FOR RELIEF

              WHEREFORE, Plaintiff, individually and on behalf of the IWML

       Class and the FLSA Collective, pray for the following relief:

              A.      That, at the earliest possible time, the Plaintiff be allowed to

       give notice of this class action, or that the Court issue such notice, to all

       persons who are presently, or have at any time during the three years and/or

       five years immediately preceding the filing of this suit, up through and

       including the date of this Court’s issuance of Court-supervised notice, as
                                         18
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 19 of 25 PageID #:19




       alleged herein this complaint. Such notice shall inform them that this civil

       action has been filed, of the nature of the action, and of their right to “opt out”

       of this lawsuit if they believe they were paid all wages due.

                 B.   That, at the earliest possible time, the Plaintiff be allowed to

       give notice of this collective action, or that the Court issue such notice, to all

       persons who are presently, or have at any time during the three years

       immediately preceding the filing of this suit, up through and including the date

       of this Court’s issuance of Court-supervised notice, to employees whom have

       been employed by the Defendant and as alleged herein this complaint. Such

       notice shall inform them that this civil action has been filed, of the nature of

       the action, and of their right to join in this lawsuit if they believe they were not

       paid all wages for work performed.

                 C.   Unpaid wages and liquidated damages pursuant to 29 U.S.C. §

       201 et seq. and the supporting an Illinois Department of Labor and United

       States Department of Labor regulations;

                 D.   Unpaid regular wages, and overtime wages pursuant to the

       IMWL, IWPCA and other state wage laws;

                 E.   Compensation originating from DEFENDANT company

       policies, contractual obligations and ERISA requirements owed as a result of

       unpaid overtime wages;

                 F.   An injunction requiring Defendants to pay all statutorily-

       required wages pursuant to Illinois Law;

                 G.   Certification of this case as a Class action and/or Collective

       action;
                                           19
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 20 of 25 PageID #:20




              H.      Designation of the Plaintiff as representative of the Class and/or

       Collective, and counsel of record as Class Counsel;

              I.      Issuance of a Declaratory Judgment that the practices

       complained of in this Complaint are unlawful under Illinois Law, 820 ILCS

       105/1 et seq. and supporting Illinois Department of Labor regulations and

       other state wage laws;

              J.      Attorneys’ fees and costs of this action in accordance with

       FLSA and Illinois Wage Laws; and

              K.      Attorneys’ fees in accordance with all applicable laws, Illinois

       Law and pursuant to 705 ILCS 225/1; the Illinois Attorneys Fees in Wage

       Actions Act

       L.     Unpaid wages and liquidated damages pursuant to IWPCA and the

       supporting Illinois Department of Labor regulations;

              M.      Consequential damages;

              N.                Issuance of a Declaratory Judgment that the practices

       complained of in this Complaint are unlawful under Illinois Law, 820 ILCS

       105/1 et seq and supporting Illinois Department of Labor regulations;.

       O.     and costs of this action; and

       P. Such other relief as this Court shall deem just and proper



                                THIRD CLAIM/COUNT

       INDIVIDUAL RETALIATION CLAIM FOR PLAINTIFF’S REQUESTS
         FOR PAYMENT OF OVERTIME WAGE CLAIMS PURSUANT TO
                             THE FLSA



                                           20
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 21 of 25 PageID #:21




        96.     Plaintiff realleges and incorporates by reference all paragraphs

                contained in this complaint, as if fully set forth herein.

        97.     It is unlawful for any person “to discharge or in any other manner

                discriminate against any employee because such employee has filed

                any complaint or instituted or caused to be instituted any proceeding

                under or related to this chapter . . . .” 29 U.S.C. § 215(a)(3).

        98.     Plaintiff’s retaliatory claims are supported because:

 (1) Plaintiff was engaged in a protected activity, here, complaining that she was owed

 overtime wages and thus complained regarding owed overtime wages, which qualifies

 as protected activity pursuant to the FLSA;

 (2) Defendants were aware of Plaintiff’s participation in the protected activity, as

 Plaintiff complained directly to the Defendant;

 (3) the Defendant took “adverse employment action,” as Plaintiff’s employment was

 terminated;

 (4) and Plaintiff was terminated the day after she complained against the failure to pay

 overtime;

 (5) a causal connection existed between the protected activity and the adverse action,

 here shown by the evidence described above.

 (6) Plaintiff has been harmed by this employment termination via lost wages, pain and

 suffering, embarrassment and discomfort.

                              COUNT IV
         RETALIATION FOR WAGE COMPLAINTS UNDER ILLINOIS LAW

        99.     Plaintiff repeats and re-alleges all paragraphs of this complaint.

                                             21
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 22 of 25 PageID #:22




        100.    Illinois law provides that an employee must be paid overtime, equal to

                1.5 times the employee’s regular rate of pay for all hours worked in

                excess of forty per week. Illinois Minimum Wage Law, 820 ILCS

                §105/4a et. seq.

        101.    Defendant failed to pay Plaintiff for overtime hours worked.

        102.    The foregoing actions of Defendant constitute violations of the Illinois

                Minimum Wage Law, 820 ILCS §105 et. seq.              Defendant’s actions

                were willful and not in good faith.

        103.    Defendant is liable to Plaintiff for actual damages, equitable relief,

                recovery of attorneys’ fees and costs, and prejudgment interest as

                provided by law, pursuant to the Illinois Minimum Wage Law, 820

                ILCS §105 et. seq.

        104.    Plaintiff was terminated from her employment with Defendant for

                protesting Defendant’s failures to pay overtime.


           PRAYER FOR RELIEF

           WHEREFORE,         premises considered,      Plaintiff respectfully prays that

 each Defendant be summoned to appear and answer herein; for orders as follows:

 (A)     For an order of this Honorable Court entering judgment in
 Plaintiff’ favor against Defendant;

 (B)   That the Court award Plaintiff’s her actual economic damages in
 an amount to be determined at trial,

 (C)     A declaratory judgment that Defendant's practices alleged herein
 violate the Fair Labor Standards Act, 29 U.S.C. §201, et sea., and
 attendant regulations at 29 C.F.R. §516 et sea..;




                                            22
      Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 23 of 25 PageID #:23




(E)     A declaratory judgment that Defendant's
        practices alleged herein violate the Illinois Minimum Act,

(F)     Judgment for damages for all unpaid regular
        wages and overtime compensation under the
        Fair Labor Standards Act, 29 U.S.C. §201, et
        seq., and attendant regulations at 29 C.F.R.
        §516 et sea.:

(G)     Judgment for damages for all unpaid regular
        wages and overtime compensation under the
        Illinois Minimum Wage Law, and attendant regulations;

(H) Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29 US.C. §201,
       et seq in an amount equal to all unpaid regular wages and overtime compensation owed to
       Plaintiffs during the applicable statutory period;

(I) Judgment for liquidated damages pursuant to the Illinois Minimum Wage Law,. and attendant
       regulations;

(J) Judgment for any and all civil penalties to which Plaintiff may be entitled;

(K) An order directing Defendant to pay prejudgment interest, reasonable attorney's fees and all
      costs connected with this action; and

(L) pay Plaintiff for her distress, embarrassment and suffering

(M) Order payment of punitive damages sufficient to deter Defendant’s future retaliations.

(N) Such other and further relief as this Court may deem necessary, just and proper.



                                          COUNT V

                                 EQUITABLE TOLLING
        105.    Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

                fully set forth herein.


        106.   The applicable statute of limitations for Plaintiff’s FLSA and IMWL causes of action

                should be tolled because strict application of the statute of limitations would be

                inequitable.

        107.   FLSA and IMWL regulations require that all employers display posters advising

                                                  23
Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 24 of 25 PageID #:24




            employees of their minimum wage and overtime pay rights. See. e.g.. 29 C.F.R. §

            516.4.

  108.      An employer's failure to post required FLSA notices regarding minimum wage and

            overtime provisions can toll the statute of limitations. United States v. Sabhnani. 566

            F. Supp. 2d 139 (E.D.N.Y. 2008); Henchv v. Citv of Absecon. 148 F. Supp. 2d 435,

            439 (D.N.J. 2001); Kamens v. Summit Stainless. Inc.. 586 F. Supp. 324, 328 (E.D.

            Penn. 1984).

  109.      Defendants failed to post any notice regarding the FLSA or IMWL at any time during

            the Plaintiff’s employment.

  105.      Further, Defendants specifically instructed Plaintiff in error as to her wages, claiming

         falsely that no overtime wages were due.

  106.      Thus Plaintiff pleads that her claims should be tolled for the Class and Collective.
                                                 COUNT VI

                               Individual claim Against Defendant
                   Under Illinois Wage Payment and Collection Act “IWPCA”

  107.      Plaintiff realleges and incorporate by reference all the preceding paragraphs, as if

         fully set forth herein.

  108.      Pursuant to the IWPCA, Plaintiff pleads that Plaintiff was to be re-paid for all

         business expenses.

  109.      Plaintiff incurred an business expense when she was subject to a back-ground

         check and fingerprint check.

  110.      Plaintiff requested repayment of said expense numerous times, offering proof of

         the expense, yet Defendant never paid her for this expense.




                                                  24
    Case: 1:19-cv-08107 Document #: 1 Filed: 12/11/19 Page 25 of 25 PageID #:25




       111.   Defendant’s policy and procedures stated that such business expenses would be

           repaid, thus Plaintiff and Defendant had an “Agreement” to repay said expenses.

       112.   Defendant breached that Agreement by not repaying the small fee, despite the

           sales by Defendant of over a million dollars and untold amounts in profits every day.

       113.   Further it is required by the IWPCA that Defendant repay Plaintiff’s business

           expenses, thus the failure to make that repayment is in violation of the IWPCA.

WHEREFORE, Plaintiff prays for an order:

              A.      Declaring that Defendants violated provisions of the IWPCA;

              B.      Awarding repayment of the Plaintiff’s business expense;

              C.      Awarding 2% monthly interest of the damages amount for each month that

Defendant has failed to pay;

              D.      All costs and attorney’s fees incurred in this claim;

              E.      Awarding prejudgment interest; and

              F.      For such further relief as the Court deems just and equitable.

       .DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rules of Civil Procedure, Plaintiff demands a trial by jury on all
questions of fact raised by the Complaint.

Dated: December 11, 2019                     Respectfully submitted,


                                     By:            -S-John C. Ireland
                                             John C. Ireland
                                             Attorney for the Plaintiff, Collective and Class
The Law Office Of John C. Ireland
636 Spruce Street
South Elgin ILL 60177
 630-464-9675      Facsimile 630-206-0889                      attorneyireland@gmail.com




                                                25
